Per Curiam.
Eespondents were charged with the violation of an ordinance of the city of Seattle, which makes it unlawful for any contractor or suh-contractor upon any of the public works of the city to require or permit any day laborer or mechanic to work more than eight hours in any one calendar day. It is charged in the complaint that the respondents “did wilfully and unlawfully permit one John Doe to work and labor . . . more than eight *329hours in one calendar day.” The superior court sustained a demurrer to the complaint, and the city has appealed.
Statutes and ordinances similar in character have been held unconstitutional by many courts, and we have not been cited to a single casé wherein their constitutionality is asserted. The principle upon which they are held to he unconstitutional is that they interfere with the constitutional right of persons to contract with reference to compensation for their services, where such services are neither unlawful nor against public policy, nor the employment such as might he unfit for certain classes of persons, — as females and infants.
Every person sui juris has a right to make use of his labor in any lawful employment on his own behalf, or to hire it out in the service of others. This is one of the first and highest of civil rights.” Cooley, Torts (2d ed.), p. 326.
One of the most instructive cases upon the subject is the late one of In re Morgan, 26 Colo. 415 (58 Pac. 1071, 47 L. R. A. 52), wherein the authorities are collated and the subject very exhaustively treated. See, also, Low v. Rees Printing Co., 41 Neb. 127 (59 N. W. 362, 24 L. R. A. 702, 43 Am. St. Rep. 670), and Ex Parte Kuback, 85 Cal. 274 (24 Pac. 737, 9 L. R. A. 482, 20 Am. St. Rep. 226).
The judgment of the superior court is affirmed.